Citation Nr: 0804641	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  06-14 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected residuals of a left knee 
injury.

2.  Entitlement to an initial compensable evaluation for 
service-connected bilateral hearing loss.

3.  Entitlement to an initial compensable evaluation for a 
service-connected left knee scar.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to November 
1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision by which the RO granted 
service connection for a left knee disability, bilateral 
hearing loss, and a left knee scar and denied service 
connection for tinnitus.  Regarding the increased rating 
claims, the veteran is contesting the initial evaluations 
assigned.

The Board notes that the RO, in the November 2005 rating 
decision, assigned a noncompensable evaluation for the 
service-connected left knee disability.  Via the March 2006 
statement of the case, the RO assigned a 10 percent 
evaluation for the veteran's service-connected left knee 
disability.  Although each increase represents a grant of 
benefits, a decision awarding a higher rating, but less that 
the maximum available benefit, does not abrogate the pending 
appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this 
matter continues before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

For the reasons outlined below, a remand to the RO is 
necessary.  The Board apologizes to the veteran for the delay 
that this remand will necessarily entail.  However, in an 
effort to comply with all procedural and due process 
requirements, and with an eye to assisting the veteran is 
establishing his claim, this remand is unavoidable.

Initially, the RO must send the veteran corrective notice 
regarding the Veterans Claims Assistance Act of 2000 (VCAA).  
Two decisions promulgated by the United States Court of 
Appeals for Veterans Claims (Court) since the RO issued its 
last VCAA notice are relevant to the veteran's claim.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
apply generally to the following five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  The veteran has not been advised of the 
foregoing and principally effective dates.  The corrective 
VCAA notice must contain this information.

In Vazquez-Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 
30, 2008) the Court held that with respect to increased 
rating claims, 38 U.S.C.A. § 5103(a) requires VA to notify 
those claiming VA benefits that to substantiate the claim, 

(1) the claimant must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's 
employment and daily life;
(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for 
entitlement to a higher disability rating that 
would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that 
worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least 
general notice of that requirement to the claimant;
(3) the claimant must be notified that, should an 
increase in disability be found, a disability 
rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
0% to as much as 100% (depending on the disability 
involved), based on the nature of the symptoms of 
the condition for which disability compensation is 
being sought, their severity and duration, and 
their impact upon employment and daily life; and
(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to 
increased compensation-e.g., competent lay 
statements describing symptoms, medical and 
hospitalization records, medical statements, 
employer statements, job application rejections, 
and any other evidence showing an increase in the 
disability or exceptional circumstances relating to 
the disability.  

The corrective VCAA notice must advise the veteran of the 
foregoing, as this matter contains three increased rating 
claims.  

The RO should associate with the claims file all Phoenix VA 
Medical Center (MC) clinical records dated from July 26, 2005 
to the present.

As well, the record reflects that the veteran has applied for 
Social Security Administration (SSA) disability benefits.  
The RO must associate SSA disability records with the claims 
file.

A review of the June 2007 hearing transcript suggests that 
the veteran's service-connected disabilities might well be 
worse than apparent from a review of the evidence now of 
record.  The veteran's audiologic examiner, moreover, did not 
have access to the claims file.  Thus, VA orthopedic and 
audiologic examinations must be scheduled to assess the 
severiy service-connected disabilities as outlined below.  
The VA audiologic examiner should opine regarding the 
etiology of the veteran's tinnitus.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a corrective VCAA 
notice that outlines information regarding 
disability ratings and effective dates as 
outlined by the Court in Dingess and that 
apprises the veteran of the information 
related to increased rating claims, as 
outlined in Velazquez-Flores.  

2.  Associate with the claims file all 
Phoenix VAMC clinical records dated from 
July 26, 2005 to the present.  

3.  Obtain from SSA the records pertinent 
to the veteran's claim for SSA disability 
benefits as well as the medical records 
relied upon concerning that claim.  All 
efforts to obtain these records should be 
fully documented, and SSA should provide a 
negative response if records are not 
available.

4.  Schedule a VA orthopedic examination 
to assess the current severity of the 
veteran's service-connected left knee 
disability.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  The examiner is 
asked to discuss all symptoms and 
manifestations of the veteran's left knee 
disability to include range of motion.  
The examiner should comment upon whether 
functional loss due to pain and weakness 
causes additional disability beyond that 
reflected on range of motion measurement.  
The examiner should also discuss findings 
with respect to weakened movement, excess 
fatigability and incoordination.  A 
rationale for all opinions and conclusions 
must be provided.

5.  Schedule a VA audiologic examination 
to assess the current severity of the 
veteran's service-connected bilateral 
hearing loss and for an opinion regarding 
the etiology of his tinnitus.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  The examiner is to assess the 
veteran's bilateral hearing loss within 
the guidelines set forth in VA law and 
regulations and opine regarding whether 
the veteran's service-connected bilateral 
hearing loss is of an unusual nature to 
include the affect of tinnitus, if 
diagnosed, on that hearing loss.  Next, 
the examiner should opine regarding the 
etiology of the veteran's tinnitus, if 
such condition is indeed found.  

6.  Readjudicate the claim.  If any 
benefits sought on appeal remain denied, 
the veteran should be provided a 
Supplemental Statement of the Case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


